DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 8/22/2019, 1/5/2021, 1/21/2021, and 1/3/2022, are being considered by the examiner.

Objections 
Claims 1-2, 9, and 17-18 are objected.  Claim limitation “based on measurement of a similarity” should be read “based on a measurement of a similarity”.  Appropriate corrections are required.
Claims 2 and 18 are objected.  Claim limitation “in a knowledge graph” should be read “in [[a]] the knowledge graph”.  Appropriate corrections are required.
Claims 2-8 are objected.  Claim limitation “The method” should be read “The knowledge graph construction method”.  Appropriate corrections are required.
Claims 3-4, 11-13, and 19-20 are objected.  Claim limitation “a classification tree” should be read “[[a]] the classification tree”.  Appropriate corrections are required.
Claims 10-16 are objected.  Claim limitation “The device” should be read “The knowledge graph construction device”.  Appropriate corrections are required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a classification tree”  must be shown or the feature must be canceled from the claims 1-20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 9, and 17 recite “importing the structured data into the knowledge graph according to an entity alignment processing result”. It is noted that these claims also recite “performing …. entity alignment processing”. However, these claims have never mentioned that  whether or not the entity alignment processing would create any result. Moreover, it is not clear to reader from the claim language what is the entity alignment processing result and what type of the entity alignment processing result would cause an importing the structured data into the knowledge graph. Therefore, claims 1, 9, 17, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites several operations such as obtaining, performing, and importing. However, it is not clear to reader from the claim language who, or what device, would perform these operations. Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims recite “constructing a graph item in the knowledge graph”. First, it is not clear neither from the specification nor the claim what is the meaning of the “constructing” in this context.  It is not clear whether “constructing” means inserting, forming, building,  erecting, creating, drawing, …, or something else. Second, Fig. 2 in the specification presents a diagram of an overall framework for constructing a knowledge graph, however it does not illustrate how to “constructing a graph item in the knowledge graph”. Therefore, claims 6 and 14 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 6, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims recite “mapping the first attribute and the first attribute value to the second entity”, “mapping a plurality of different first attribute values to the second entity”, “mapping the implied relationship to the knowledge graph”.  It is not clear neither from the specification nor the claim what is the meaning of the “mapping” in these cases.  It is not clear whether “mapping” means creating a map, drawing a map, putting the related item in a map, inserting an item into a map, …, or something else. Therefore, claims 6, 8, and 14 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 7, 9-10, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ozcan (US Patent 11,170,306 B2), (“Ozcan”), in view of Dusen et al. (US Patent 11,080,336 B2), (“Dusen”).
Regarding claim 1, Ozcan meets the claim limitations as follow.
A knowledge graph construction method ((i.e. A computer-implemented method, according to yet another embodiment, includes: identifying key concepts in a
domain ontology) [Ozcan: col. 1, line 65-67]; (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]), comprising: obtaining structured data (i.e. some structure to the data collected from a variety of sources) [Ozcan: col. 6, line 35-36], wherein the structured data (i.e. struct) [Ozcan: col. 16, line 36-41] comprises a first entity name of a first entity and attribute information corresponding to the first entity name ((i.e. Predicate context terms may include an ontology concept, an attribute and a predicate on the attribute. According to one approach, the attribute predicate may include a predicate type and a list of values or literals) [Ozcan: col. 15, line 61-64]; (i.e. Referring to FIG. 5, a sample ontology 500 is depicted having concepts including Company, Person, Assignment history and Financial Metric. As shown, each of these concepts is associated with a respective set of data properties (e.g., revenue, year, name, title, etc.). Moreover, the object properties are labelled (e.g., for Company or for Person) to show associations between the concepts) [Ozcan: col. 8, line 28-34; col. 16, line 36-41; Fig. 5]), and the attribute information comprises a first attribute (i.e. Queried terms provide information regarding the concept and/or properties (which are also referred to herein as "attributes")) [Ozcan: col. 15, line 14-16] and a first attribute value (i.e. struct {Term_Type; Concept; Attribute; Predicate_Type; Values; } Context_Term (Predicate)) [Ozcan: col. 16, line 2-7]; performing (i.e. performing) [Ozcan: col. 16, line 51-52], based on measurement of a similarity between the first entity and a second entity (i.e. Each new pattern Pnew included in the rich entity RE is compared with every other pattern Px that already exists in the rich entity RE) [Ozcan: col. 21, line 16-18; Figs. 17-18] in a knowledge graph (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49], entity alignment processing on the first entity, wherein the measurement of the similarity (i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2] comprises at least one of the following types: measurement of a character similarity (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2], measurement of a structure similarity (i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2] of a classification tree on which an entity is located ((i.e. a decision tree) [Ozcan: col. 2, line 53]; (i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2]), and measurement of an attribute similarity (i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2]; and importing (i.e. merging) [Ozcan: col. 21, line 14] the structured data into the knowledge graph according to an entity alignment processing result ((i.e. The result of each such Pnew, Px comparison is either a decision to merge them into one pattern, or add Pnew as a new pattern) [Ozcan: col. 21, line 51-53]; (i.e. As shown, Algorithm 8 describes an exemplary technique for merging the frequent patterns that have been assigned to a rich entity, preferably in order to create the structural composition of the rich entity. Each new pattern Pnew included in the rich entity RE is compared with every other pattern Px that already exists in the rich entity RE. This is accomplished in the present algorithm by using the function MergePattern(Pnew, MSMP), where MSMP represents the set of merged patterns that already exist in the rich entity RE) [Ozcan: col. 21, line 13-22; Figs. 17-18]). 
Ozcan does not explicitly disclose the following claim limitations (Emphasis added).
A knowledge graph construction method, comprising: obtaining structured data, wherein the structured data comprises a first entity name of a first entity and attribute information corresponding to the first entity name, and the attribute information comprises a first attribute and a first attribute value; performing, based on measurement of a similarity between the first entity and a second entity in a knowledge graph, entity alignment processing on the first entity, wherein the measurement of the similarity comprises at least one of the following types: measurement of a character similarity, measurement of a structure similarity of a classification tree on which an entity is located, and measurement of an attribute similarity; and importing the structured data into the knowledge graph according to an entity alignment processing result.  
However, in the same field of endeavor Dusen further discloses the claim limitations and the deficient claim limitations as follows:
entity alignment processing on the first entity ((i.e. aligning the levels of all trees) [Dusen: col. 579, line 2]; (i.e. relevance forces to align children within an appropriate position relative to relevances of other children) [Dusen: col. 478, line 40-41]; (i.e. accepting an alignment of the baseline map instance and each compared map instance for consistent calculation of the comparison metric) [Dusen: col. 874, line 1-3]), wherein the measurement of the similarity (i.e. to show that a close similarity exists) [Dusen: col. 276, line 4-5] comprises at least one of the following types: measurement of a character similarity ((i.e. Cluster and cross citation analytics, among others, are used to provide tuned analysis of different types of documents. Automated algorithms periodically search the information resources in the underlying database, noting connections between information resources that have similar or related content) [Dusen: col. 370, line 44-59]; (i.e. Similar Name such that if two irxts have semantically equivalent names) [Dusen: col. 376, line 1-3]; (i.e. similarity statements) [Dusen: col. 361, line 47-48]; (i.e. keyword phrases within a scopx having semantically similar descriptions within a scopx are assigned a high weight) [Dusen: col. 374, line 31-33]), measurement of a structure similarity ((i.e. an algorithm determining semantic similarity) [Dusen: col. 344, line 15-16]; (i.e. determining the identity and the pairwise similarity of ttxs by one or more methods and summarizing, combining, or regrouping ttxs) [Dusen: col. 361, line 32-34]) of a classification tree on which an entity is located ((i.e. an algorithm determining semantic similarity) [Dusen: col. 344, line 15-16]; (i.e. determining the identity and the pairwise similarity of ttxs by one or more methods and summarizing, combining, or regrouping ttxs) [Dusen: col. 361, line 32-34]), and measurement of an attribute similarity (i.e. Determine Patent Similarities (citation, back citation, other metrics)) [Dusen: col. 293, line 34-35]; and importing the structured data (i.e. The system meta-search engine allows one to ask for content meeting specific criteria (typically those containing a given word or phrase) and retrieves a list of references that match those criteria. At the same time, as relevant information resources are found, they are retrieved and indexed as meta-data or fully imported) [Dusen: col. 528, line 18-23] into the knowledge graph according to an entity alignment processing result ((i.e. the procedure for merging two otherwise 'similar' (where X's scopx, fxxt, type (infxtypx), other roles (those not where B and A are holding the same role in the respective relationships), and (if present) source, heuristic, creator, and datatype properties are equal to that of Y's) relationships X and Y) [Dusen: col. 369, line 25-30]; (i.e. A CMM offering a structured 'best available' understanding of an area of know ledge, limited in scope, can now be built to serve as a commonplace. A graphical interface aligned with a query facility can bring efficient and reusable mapping to users. Content will improve if incentives are available to users) [Dusen: col. 20, line 49-54]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan with Dusen to program the system to perform data structure alignment.  
Therefore, the combination of Ozcan with Dusen will enable the system to bring efficient and reusable mapping to users [Dusen: col. 20, line 49-54]. 

Regarding claim 2, Ozcan meets the claim limitations as set forth in claim 1.Ozcan further meets the claim limitations as follow.
The method according to claim 1 ((i.e. A computer-implemented method, according to yet another embodiment, includes: identifying key concepts in a
domain ontology) [Ozcan: col. 1, line 65-67]; (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]), wherein the performing (i.e. performing) [Ozcan: col. 16, line 51-52], based on measurement of a similarity between the first entity and a second entity (i.e. Each new pattern Pnew included in the rich entity RE is compared with every other pattern Px that already exists in the rich entity RE) [Ozcan: col. 21, line 16-18; Figs. 17-18] in a knowledge graph (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49], entity alignment processing on the first entity comprises: determining (i.e. determining) [Ozcan: col. 11, line 58], according to a type of a data source of the structured data (i.e. querying of these types of knowledge bases) [Ozcan:  col. 6, line 55], a measurement type (i.e. data types that are supported as types for data properties associated with concepts in the domain ontology) [Ozcan: col. 10, line 61-62] for performing similarity processing ((i.e. determining the identity and the pairwise similarity of ttxs by one or more methods and summarizing, combining, or regrouping ttxs) [Ozcan: col. 361, line 32-34]; (i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2]; (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2]) between the first entity and the second entity (i.e. Each new pattern Pnew included in the rich entity RE is compared with every other pattern Px that already exists in the rich entity RE) [Ozcan: col. 21, line 16-18; Figs. 17-18] in the knowledge graph (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]; and performing (i.e. performing) [Ozcan: col. 16, line 51-52] entity alignment processing on the first entity according to the determined measurement type (i.e. Accordingly, various embodiments described herein introduce the ability to identify rich entities in a given domain, and/or select the relevant and context specific information to include in those rich entities. Thus, rich entities may desirably implement the relevant and context specific information grouped together around realworld entities, serving as efficient and meaningful responses to user queries. In some approaches, this may be accomplished by using query logs of previous users, domain knowledge in the form of ontologies, etc. For instance, rich entities may be created by grouping together information not only from a single entity represented as an ontology concept, but also related concepts and properties as specified by the domain ontology, e.g., as will soon become apparent.) [Ozcan: col. 7, line 43-56].
Ozcan does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the performing, based on measurement of a similarity between the first entity and a second entity in a knowledge graph, entity alignment processing on the first entity comprises: determining, according to a type of a data source of the structured data, a measurement type for performing similarity processing between the first entity and the second entity in the knowledge graph; and performing entity alignment processing on the first entity according to the determined measurement type.    
However, in the same field of endeavor Dusen further discloses the claim limitations and the deficient claim limitations as follows:
entity alignment processing on the first entity ((i.e. aligning the levels of all trees) [Dusen: col. 579, line 2]; (i.e. relevance forces to align children within an appropriate position relative to relevances of other children) [Dusen: col. 478, line 40-41]; (i.e. accepting an alignment of the baseline map instance and each compared map instance for consistent calculation of the comparison metric) [Dusen: col. 874, line 1-3]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan with Dusen to program the system to perform data structure alignment.  
Therefore, the combination of Ozcan with Dusen will enable the system to bring efficient and reusable mapping to users [Dusen: col. 20, line 49-54]. 

Regarding claim 7, Ozcan meets the claim limitations as set forth in claim 1.Ozcan further meets the claim limitations as follow.
The method according to claim 1 ((i.e. A computer-implemented method, according to yet another embodiment, includes: identifying key concepts in a
domain ontology) [Ozcan: col. 1, line 65-67]; (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]), wherein before the determining (i.e. determining) [Ozcan: col. 11, line 58], according to a type of a data source of the structured data (i.e. querying of these types of knowledge bases) [Ozcan:  col. 6, line 55], a measurement type (i.e. data types that are supported as types for data properties associated with concepts in the domain ontology) [Ozcan: col. 10, line 61-62]  for performing similarity processing ((i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2]; (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2]) between the first entity and the second entity (i.e. Each new pattern Pnew included in the rich entity RE is compared with every other pattern Px that already exists in the rich entity RE) [Ozcan: col. 21, line 16-18; Figs. 17-18] in the knowledge graph (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49], the method further comprises: obtaining (i.e. obtain) [Ozcan: col. 12, line 7] a description type of each piece of attribute information ((i.e. obtain the page rank values for each vertex) [Ozcan: col. 12, line 7]; (i.e. data types that are supported as types for data properties associated with concepts in the domain ontology) [Ozcan: col. 10, line 61-62]); and performing (i.e. performing) [Ozcan: col. 16, line 51-52] cleansing  and normalization processing on each piece of attribute information according to a standard description statement corresponding to the description type (i.e. As previously mentioned, organizations from a variety of different domains produce massive amounts of data. Conventional knowledge bases provide a mechanism which is 30 able to store, index and query vast amounts of integrated content that has been derived from these data sources. Constructing such a comprehensive form of knowledge representation, typically involves a pipeline of processes including data collection or ingestion, enrichment (cleaning and integration), storing and indexing.) [Ozcan: col. 6, line 27-35], so that attribute information being semantically the same has the same description (i.e. Semantic Similarity in a Taxonomy) [Ozcan:  Page 2].  
 Ozcan does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein before the determining, according to a type of a data source of the structured data, a measurement type for performing similarity processing between the first entity and the second entity in the knowledge graph, the method further comprises: obtaining a description type of each piece of attribute information; and performing cleansing and normalization processing on each piece of attribute information according to a standard description statement corresponding to the description type, so that attribute information being semantically the same has the same description.      
However, in the same field of endeavor Dusen further discloses the claim limitations and the deficient claim limitations as follows:
performing cleansing (i.e. cleaning of data to also eliminate duplicate information, or old, junk, backed up, off-topic, imprecise, or unnecessary data by deletion of info-items found marked for deletion) [Dusen: col. 750, line 56-69] and normalization ((i.e. a report of information regarding normalized interest shown metrics for a relationship info-item traversal based upon one or more destination) [Dusen: col. 812, line 12-14]; (i.e. score normalized for proper comparability) [Dusen: col. 857, line 31-32]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan with Dusen to program the system to perform data structure alignment.  
Therefore, the combination of Ozcan with Dusen will enable the system to bring efficient and reusable mapping to users [Dusen: col. 20, line 49-54]. 

Regarding claim 9, Ozcan meets the claim limitations as follow.
A knowledge graph construction device ((i.e. a system) [Ozcan: col. 27, line 5]; (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]), comprising a processor (i.e. a processor) [Ozcan: col. 27, line 9] and a non-transitory computer-readable storage medium storing instructions that, when execute by the processor, cause the processor to perform (i.e. The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention) [Ozcan: col. 27, line 5-10] a method ((i.e. A computer-implemented method, according to yet another embodiment, includes: identifying key concepts in a domain ontology) [Ozcan: col. 1, line 65-67]; (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]) comprising:obtaining structured data (i.e. some structure to the data collected from a variety of sources) [Ozcan: col. 6, line 35-36], wherein the structured data (i.e. struct) [Ozcan: col. 16, line 36-41] comprises a first entity name of a first entity and attribute information corresponding to the first entity name ((i.e. Predicate context terms may include an ontology concept, an attribute and a predicate on the attribute. According to one approach, the attribute predicate may include a predicate type and a list of values or literals) [Ozcan: col. 15, line 61-64]; (i.e. Referring to FIG. 5, a sample ontology 500 is depicted having concepts including Company, Person, Assignment history and Financial Metric. As shown, each of these concepts is associated with a respective set of data properties (e.g., revenue, year, name, title, etc.). Moreover, the object properties are labelled (e.g., for Company or for Person) to show associations between the concepts) [Ozcan: col. 8, line 28-34; col. 16, line 36-41; Fig. 5]), and the attribute information comprises a first attribute (i.e. Queried terms provide information regarding the concept and/or properties (which are also referred to herein as "attributes")) [Ozcan: col. 15, line 14-16] and a first attribute value (i.e. struct {Term_Type; Concept; Attribute; Predicate_Type; Values; } Context_Term (Predicate)) [Ozcan: col. 16, line 2-7]; performing (i.e. performing) [Ozcan: col. 16, line 51-52], based on measurement of a similarity between the first entity and a second entity (i.e. Each new pattern Pnew included in the rich entity RE is compared with every other pattern Px that already exists in the rich entity RE) [Ozcan: col. 21, line 16-18; Figs. 17-18] in a knowledge graph (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49], entity alignment processing on the first entity, wherein the measurement of the similarity (i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2] comprises at least one of the following types: measurement of a character similarity (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2], measurement of a structure similarity (i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2] of a classification tree on which an entity is located ((i.e. a decision tree) [Ozcan: col. 2, line 53]; (i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2]), and measurement of an attribute similarity (i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2]; and importing (i.e. merging) [Ozcan: col. 21, line 14] the structured data into the knowledge graph according to an entity alignment processing result ((i.e. The result of each such Pnew, Px comparison is either a decision to merge them into one pattern, or add Pnew as a new pattern) [Ozcan: col. 21, line 51-53]; (i.e. As shown, Algorithm 8 describes an exemplary technique for merging the frequent patterns that have been assigned to a rich entity, preferably in order to create the structural composition of the rich entity. Each new pattern Pnew included in the rich entity RE is compared with every other pattern Px that already exists in the rich entity RE. This is accomplished in the present algorithm by using the function MergePattern(Pnew, MSMP), where MSMP represents the set of merged patterns that already exist in the rich entity RE) [Ozcan: col. 21, line 13-22; Figs. 17-18]). 
Ozcan does not explicitly disclose the following claim limitations (Emphasis added).
A knowledge graph construction device, comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when execute by the processor, cause the processor to perform a method comprising: obtaining structured data, wherein the structured data comprises a first entity name of a first entity and attribute information corresponding to the first entity name, and the attribute information comprises a first attribute and a first attribute value; performing, based on measurement of a similarity between the first entity and a second entity in a knowledge graph, entity alignment processing on the first entity, wherein the measurement of the similarity comprises at least one of the following types: measurement of a character similarity, measurement of a structure similarity of a classification tree on which an entity is located, and measurement of an attribute similarity; and importing the structured data into the knowledge graph according to an entity alignment processing result.      
However, in the same field of endeavor Dusen further discloses the claim limitations and the deficient claim limitations as follows:
entity alignment processing on the first entity ((i.e. aligning the levels of all trees) [Dusen: col. 579, line 2]; (i.e. relevance forces to align children within an appropriate position relative to relevances of other children) [Dusen: col. 478, line 40-41]; (i.e. accepting an alignment of the baseline map instance and each compared map instance for consistent calculation of the comparison metric) [Dusen: col. 874, line 1-3]), wherein the measurement of the similarity (i.e. to show that a close similarity exists) [Dusen: col. 276, line 4-5] comprises at least one of the following types: measurement of a character similarity ((i.e. Cluster and cross citation analytics, among others, are used to provide tuned analysis of different types of documents. Automated algorithms periodically search the information resources in the underlying database, noting connections between information resources that have similar or related content) [Dusen: col. 370, line 44-59]; (i.e. Similar Name such that if two irxts have semantically equivalent names) [Dusen: col. 376, line 1-3]; (i.e. similarity statements) [Dusen: col. 361, line 47-48]; (i.e. keyword phrases within a scopx having semantically similar descriptions within a scopx are assigned a high weight) [Dusen: col. 374, line 31-33]), measurement of a structure similarity (i.e. an algorithm determining semantic similarity) [Dusen: col. 344, line 15-16]; (i.e. determining the identity and the pairwise similarity of ttxs by one or more methods and summarizing, combining, or regrouping ttxs) [Dusen: col. 361, line 32-34]) of a classification tree on which an entity is located (((i.e. a decision tree) [Ozcan: col. 2, line 53]; (i.e. an algorithm determining semantic similarity) [Dusen: col. 344, line 15-16]; (i.e. determining the identity and the pairwise similarity of ttxs by one or more methods and summarizing, combining, or regrouping ttxs) [Dusen: col. 361, line 32-34]), and measurement of an attribute similarity (i.e. Determine Patent Similarities (citation, back citation, other metrics)) [Dusen: col. 293, line 34-35]; and importing the structured data (i.e. The system meta-search engine allows one to ask for content meeting specific criteria (typically those containing a given word or phrase) and retrieves a list of references that match those criteria. At the same time, as relevant information resources are found, they are retrieved and indexed as meta-data or fully imported) [Dusen: col. 528, line 18-23] into the knowledge graph according to an entity alignment processing result ((i.e. the procedure for merging two otherwise 'similar' (where X's scopx, fxxt, type (infxtypx), other roles (those not where B and A are holding the same role in the respective relationships), and (if present) source, heuristic, creator, and datatype properties are equal to that of Y's) relationships X and Y) [Dusen: col. 369, line 25-30]; (i.e. A CMM offering a structured 'best available' understanding of an area of know ledge, limited in scope, can now be built to serve as a commonplace. A graphical interface aligned with a query facility can bring efficient and reusable mapping to users. Content will improve if incentives are available to users) [Dusen: col. 20, line 49-54]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan with Dusen to program the system to perform data structure alignment.  
Therefore, the combination of Ozcan with Dusen will enable the system to bring efficient and reusable mapping to users [Dusen: col. 20, line 49-54].

Regarding claim 10, Ozcan meets the claim limitations as set forth in claim 9.Ozcan further meets the claim limitations as follow.
The device according to claim 9 (i.e. computing device) [Ozcan: col. 4, line 14-15], wherein the method further comprises ((i.e. A computer-implemented method, according to yet another embodiment, includes: identifying key concepts in a domain ontology) [Ozcan: col. 1, line 65-67]; (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]):determining (i.e. determining) [Ozcan: col. 11, line 58], according to a type of a data source of the structured data (i.e. querying of these types of knowledge bases) [Ozcan: col. 6, line 55], a measurement type for performing similarity processing ((i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2]; (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2]) between the first entity and the second entity (i.e. Each new pattern Pnew included in the rich entity RE is compared with every other pattern Px that already exists in the rich entity RE) [Ozcan: col. 21, line 16-18; Figs. 17-18] in the knowledge graph (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]; and performing performing) [Ozcan: col. 16, line 51-52] entity alignment processing on the first entity comprises performing (i.e. performing) [Ozcan: col. 16, line 51-52] entity alignment processing on the first entity according to the determined measurement type (i.e. Accordingly, various embodiments described herein introduce the ability to identify rich entities in a given domain, and/or select the relevant and context specific information to include in those rich entities. Thus, rich entities may desirably implement the relevant and context specific information grouped together around realworld entities, serving as efficient and meaningful responses to user queries. In some approaches, this may be accomplished by using query logs of previous users, domain knowledge in the form of ontologies, etc. For instance, rich entities may be created by grouping together information not only from a single entity represented as an ontology concept, but also related concepts and properties as specified by the domain ontology, e.g., as will soon become apparent.) [Ozcan: col. 7, line 43-56].
Ozcan does not explicitly disclose the following claim limitations (Emphasis added).
The device according to claim 9, wherein the method further comprises: determining, according to a type of a data source of the structured data, a measurement type for performing similarity processing between the first entity and the second entity in the knowledge graph; andperforming entity alignment processing on the first entity comprises performing entity alignment processing on the first entity according to the determined measurement type.    
However, in the same field of endeavor Dusen further discloses the claim limitations and the deficient claim limitations as follows:
entity alignment processing on the first entity ((i.e. aligning the levels of all trees) [Dusen: col. 579, line 2]; (i.e. relevance forces to align children within an appropriate position relative to relevances of other children) [Dusen: col. 478, line 40-41]; (i.e. accepting an alignment of the baseline map instance and each compared map instance for consistent calculation of the comparison metric) [Dusen: col. 874, line 1-3]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan with Dusen to program the system to perform data structure alignment.  
Therefore, the combination of Ozcan with Dusen will enable the system to bring efficient and reusable mapping to users [Dusen: col. 20, line 49-54]. 

Regarding claim 15, Ozcan meets the claim limitations as set forth in claim 9.Ozcan further meets the claim limitations as follow.
The device according to claim 9 ((i.e. A computer-implemented method, according to yet another embodiment, includes: identifying key concepts in a domain ontology) [Ozcan: col. 1, line 65-67]; (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]),  wherein the method ((i.e. A computer-implemented method, according to yet another embodiment, includes: identifying key concepts in a domain ontology) [Ozcan: col. 1, line 65-67]; (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]) further comprising:obtaining (i.e. obtain) [Ozcan: col. 12, line 7] a description type of each piece of attribute information ((i.e. obtain the page rank values for each vertex) [Ozcan: col. 12, line 7]; (i.e. data types that are supported as types for data properties associated with concepts in the domain ontology) [Ozcan: col. 10, line 61-62]); and performing (i.e. performing) [Ozcan: col. 16, line 51-52] cleansing  and normalization processing on each piece of attribute information according to a standard description statement corresponding to the description type (i.e. As previously mentioned, organizations from a variety of different domains produce massive amounts of data. Conventional knowledge bases provide a mechanism which is 30 able to store, index and query vast amounts of integrated content that has been derived from these data sources. Constructing such a comprehensive form of knowledge representation, typically involves a pipeline of processes including data collection or ingestion, enrichment (cleaning and integration), storing and indexing.) [Ozcan: col. 6, line 27-35], so that attribute information being semantically the same has the same description (i.e. Semantic Similarity in a Taxonomy) [Ozcan:  Page 2].  
 Ozcan does not explicitly disclose the following claim limitations (Emphasis added).
The device according to claim 9, wherein the method further comprising: obtaining a description type of each piece of attribute information; and performing cleansing and normalization processing on each piece of attribute information according to a standard description statement corresponding to the description type, so that attribute information being semantically the same has the same description.        
However, in the same field of endeavor Dusen further discloses the claim limitations and the deficient claim limitations as follows:
performing cleansing (i.e. cleaning of data to also eliminate duplicate information, or old, junk, backed up, off-topic, imprecise, or unnecessary data by deletion of info-items found marked for deletion) [Dusen: col. 750, line 56-69] and normalization ((i.e. a report of information regarding normalized interest shown metrics for a relationship info-item traversal based upon one or more destination) [Dusen: col. 812, line 12-14]; (i.e. score normalized for proper comparability) [Dusen: col. 857, line 31-32]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan with Dusen to program the system to perform data structure alignment.  
Therefore, the combination of Ozcan with Dusen will enable the system to bring efficient and reusable mapping to users [Dusen: col. 20, line 49-54]. 

Regarding claim 17, Ozcan meets the claim limitations as follow.
A non-transitory computer-readable storage medium storing instructions that, when execute by a processor, cause the processor to perform (i.e. The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention) [Ozcan: col. 27, line 5-10] a method for constructing a knowledge graph ((i.e. A computer-implemented method, according to yet another embodiment, includes: identifying key concepts in a domain ontology) [Ozcan: col. 1, line 65-67]; (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]), the method comprising:obtaining structured data (i.e. some structure to the data collected from a variety of sources) [Ozcan: col. 6, line 35-36], wherein the structured data (i.e. struct) [Ozcan: col. 16, line 36-41] comprises a first entity name of a first entity and attribute information corresponding to the first entity name ((i.e. Predicate context terms may include an ontology concept, an attribute and a predicate on the attribute. According to one approach, the attribute predicate may include a predicate type and a list of values or literals) [Ozcan: col. 15, line 61-64]; (i.e. Referring to FIG. 5, a sample ontology 500 is depicted having concepts including Company, Person, Assignment history and Financial Metric. As shown, each of these concepts is associated with a respective set of data properties (e.g., revenue, year, name, title, etc.). Moreover, the object properties are labelled (e.g., for Company or for Person) to show associations between the concepts) [Ozcan: col. 8, line 28-34; col. 16, line 36-41; Fig. 5]), and the attribute information comprises a first attribute (i.e. Queried terms provide information regarding the concept and/or properties (which are also referred to herein as "attributes")) [Ozcan: col. 15, line 14-16] and a first attribute value (i.e. struct {Term_Type; Concept; Attribute; Predicate_Type; Values; } Context_Term (Predicate)) [Ozcan: col. 16, line 2-7]; performing (i.e. performing) [Ozcan: col. 16, line 51-52], based on measurement of a similarity between the first entity and a second entity in (i.e. Each new pattern Pnew included in the rich entity RE is compared with every other pattern Px that already exists in the rich entity RE) [Ozcan: col. 21, line 16-18; Figs. 17-18] a knowledge graph (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49], entity alignment processing on the first entity, wherein the measurement of the similarity (i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2] comprises at least one of the following types: measurement of a character similarity (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2], measurement of a structure similarity (i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2] of a classification tree on which an entity is located ((i.e. a decision tree) [Ozcan: col. 2, line 53]; (i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2]), and measurement of an attribute similarity (i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2]; and importing (i.e. merging) [Ozcan: col. 21, line 14] the structured data into the knowledge graph according to an entity alignment processing result ((i.e. The result of each such Pnew, Px comparison is either a decision to merge them into one pattern, or add Pnew as a new pattern) [Ozcan: col. 21, line 51-53]; (i.e. As shown, Algorithm 8 describes an exemplary technique for merging the frequent patterns that have been assigned to a rich entity, preferably in order to create the structural composition of the rich entity. Each new pattern Pnew included in the rich entity RE is compared with every other pattern Px that already exists in the rich entity RE. This is accomplished in the present algorithm by using the function MergePattern(Pnew, MSMP), where MSMP represents the set of merged patterns that already exist in the rich entity RE) [Ozcan: col. 21, line 13-22; Figs. 17-18]). 
Ozcan does not explicitly disclose the following claim limitations (Emphasis added).
A non-transitory computer-readable storage medium storing instructions that, when execute by a processor, cause the processor to perform a method for constructing a knowledge graph, the method comprising:obtaining structured data, wherein the structured data comprises a first entity name of a first entity and attribute information corresponding to the first entity name, and the attribute information comprises a first attribute and a first attribute value; performing, based on measurement of a similarity between the first entity and a second entity in a knowledge graph, entity alignment processing on the first entity, wherein the measurement of the similarity comprises at least one of the following types: 28 GDSMPAT20180402US measurement of a character similarity, measurement of a structure similarity of a classification tree on which an entity is located, and measurement of an attribute similarity; and importing the structured data into the knowledge graph according to an entity alignment processing result.    
However, in the same field of endeavor Dusen further discloses the claim limitations and the deficient claim limitations as follows:
entity alignment processing on the first entity ((i.e. aligning the levels of all trees) [Dusen: col. 579, line 2]; (i.e. relevance forces to align children within an appropriate position relative to relevances of other children) [Dusen: col. 478, line 40-41]; (i.e. accepting an alignment of the baseline map instance and each compared map instance for consistent calculation of the comparison metric) [Dusen: col. 874, line 1-3]), wherein the measurement of the similarity (i.e. to show that a close similarity exists) [Dusen: col. 276, line 4-5] comprises at least one of the following types: measurement of a character similarity ((i.e. Cluster and cross citation analytics, among others, are used to provide tuned analysis of different types of documents. Automated algorithms periodically search the information resources in the underlying database, noting connections between information resources that have similar or related content) [Dusen: col. 370, line 44-59]; (i.e. Similar Name such that if two irxts have semantically equivalent names) [Dusen: col. 376, line 1-3]; (i.e. similarity statements) [Dusen: col. 361, line 47-48]; (i.e. keyword phrases within a scopx having semantically similar descriptions within a scopx are assigned a high weight) [Dusen: col. 374, line 31-33]), measurement of a structure similarity ((i.e. an algorithm determining semantic similarity) [Dusen: col. 344, line 15-16]; (i.e. determining the identity and the pairwise similarity of ttxs by one or more methods and summarizing, combining, or regrouping ttxs) [Dusen: col. 361, line 32-34]) of a classification tree on which an entity is located ((i.e. a decision tree) [Ozcan: col. 2, line 53]; (i.e. an algorithm determining semantic similarity) [Dusen: col. 344, line 15-16]; (i.e. determining the identity and the pairwise similarity of ttxs by one or more methods and summarizing, combining, or regrouping ttxs) [Dusen: col. 361, line 32-34]), and measurement of an attribute similarity (i.e. Determine Patent Similarities (citation, back citation, other metrics)) [Dusen: col. 293, line 34-35]; and importing the structured data (i.e. The system meta-search engine allows one to ask for content meeting specific criteria (typically those containing a given word or phrase) and retrieves a list of references that match those criteria. At the same time, as relevant information resources are found, they are retrieved and indexed as meta-data or fully imported) [Dusen: col. 528, line 18-23] into the knowledge graph according to an entity alignment processing result ((i.e. the procedure for merging two otherwise 'similar' (where X's scopx, fxxt, type (infxtypx), other roles (those not where B and A are holding the same role in the respective relationships), and (if present) source, heuristic, creator, and datatype properties are equal to that of Y's) relationships X and Y) [Dusen: col. 369, line 25-30]; (i.e. A CMM offering a structured 'best available' understanding of an area of know ledge, limited in scope, can now be built to serve as a commonplace. A graphical interface aligned with a query facility can bring efficient and reusable mapping to users. Content will improve if incentives are available to users) [Dusen: col. 20, line 49-54]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan with Dusen to program the system to perform data structure alignment.  
Therefore, the combination of Ozcan with Dusen will enable the system to bring efficient and reusable mapping to users [Dusen: col. 20, line 49-54]. 

Regarding claim 18, Ozcan meets the claim limitations as set forth in claim 17.Ozcan further meets the claim limitations as follow.
The non-transitory computer-readable storage medium according to claim 17 (i.e. The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention) [Ozcan: col. 27, line 5-10], wherein the performing (i.e. performing) [Ozcan: col. 16, line 51-52], based on measurement of a similarity between the first entity and a second entity (i.e. Each new pattern Pnew included in the rich entity RE is compared with every other pattern Px that already exists in the rich entity RE) [Ozcan: col. 21, line 16-18; Figs. 17-18] in a knowledge graph (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49], entity alignment processing on the first entity comprises:determining (i.e. determining) [Ozcan: col. 11, line 58], according to a type of a data source of the structured data (i.e. querying of these types of knowledge bases) [Ozcan:  col. 6, line 55], a measurement type for performing similarity processing ((i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2]; (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2]) between the first entity and the second entity (i.e. Each new pattern Pnew included in the rich entity RE is compared with every other pattern Px that already exists in the rich entity RE) [Ozcan: col. 21, line 16-18; Figs. 17-18] in the knowledge graph (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]; and performing (i.e. performing) [Ozcan: col. 16, line 51-52] entity alignment processing on the first entity according to the determined measurement type (i.e. Accordingly, various embodiments described herein introduce the ability to identify rich entities in a given domain, and/or select the relevant and context specific information to include in those rich entities. Thus, rich entities may desirably implement the relevant and context specific information grouped together around realworld entities, serving as efficient and meaningful responses to user queries. In some approaches, this may be accomplished by using query logs of previous users, domain knowledge in the form of ontologies, etc. For instance, rich entities may be created by grouping together information not only from a single entity represented as an ontology concept, but also related concepts and properties as specified by the domain ontology, e.g., as will soon become apparent.) [Ozcan: col. 7, line 43-56].
Ozcan does not explicitly disclose the following claim limitations (Emphasis added).
The non-transitory computer-readable storage medium according to claim 17, wherein the performing, based on measurement of a similarity between the first entity and a second entity in a knowledge graph, entity alignment processing on the first entity comprises:determining, according to a type of a data source of the structured data, a measurement type for performing similarity processing between the first entity and the second entity in the knowledge graph; and performing entity alignment processing on the first entity according to the determined measurement type.    
However, in the same field of endeavor Dusen further discloses the claim limitations and the deficient claim limitations as follows:
entity alignment processing on the first entity ((i.e. aligning the levels of all trees) [Dusen: col. 579, line 2]; (i.e. relevance forces to align children within an appropriate position relative to relevances of other children) [Dusen: col. 478, line 40-41]; (i.e. accepting an alignment of the baseline map instance and each compared map instance for consistent calculation of the comparison metric) [Dusen: col. 874, line 1-3]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan with Dusen to program the system to perform data structure alignment.  
Therefore, the combination of Ozcan with Dusen will enable the system to bring efficient and reusable mapping to users [Dusen: col. 20, line 49-54]. 

Claims 3-5,  11-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozcan (US Patent 11,170,306 B2), (“Ozcan”), in view of Dusen et al. (US Patent 11,080,336 B2), (“Dusen”), in view of Hsu et al. (US Patent 9,548,799 B2), (“Hsu”).
Regarding claim 3, Ozcan meets the claim limitations as set forth in claim 2.Ozcan further meets the claim limitations as follow.
The method according to claim 2 ((i.e. A computer-implemented method, according to yet another embodiment, includes: identifying key concepts in a
domain ontology) [Ozcan: col. 1, line 65-67]; (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]), wherein the type of the data source is a data source ((i.e. Furthermore, each individual may be associated with a type that is defined in the ontology. In preferred approaches, the OQL supports all data types that are supported as types for data properties associated with concepts in the domain ontology) [Ozcan: col. 10, line 58-62]; (i.e. each such extracted OQL term may be assigned a term type) [Ozcan: col. 15, line 56-57]) based on a classification tree (i.e. a decision tree) [Ozcan: col. 2, line 53], and the measurement type (i.e. data types that are supported as types for data properties associated with concepts in the domain ontology) [Ozcan: col. 10, line 61-62] comprises measurement of a structure similarity ((i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2]; (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2]) of a classification tree (i.e. a decision tree) [Ozcan: col. 2, line 53] on which an entity is located (i.e. a rich entity
with respect to a domain ontology) [Ozcan: col. 2, line 26-27]; and the performing (i.e. performing) [Ozcan: col. 16, line 51-52] entity alignment processing on the first entity according to the determined measurement type (i.e. Each new pattern Pnew included in the rich entity RE is compared with every other pattern Px that already exists in the rich entity RE) [Ozcan: col. 21, line 16-18; Figs. 17-18] comprises:23 GDSMPAT20180402US determining (i.e. determining) [Ozcan: col. 11, line 58], in the knowledge graph (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49], that the data source is a second entity of a classification tree ((i.e. information associated with real-world entities stored in these knowledge bases) [Ozcan: col. 1, line 33-34]; (i.e. a decision tree) [Ozcan: col. 2, line 53]); and determining (i.e. determining) [Ozcan: col. 11, line 58] whether a child node and a parent node of the first entity ((i.e. The Ontology Page Rank Algorithm then runs a standard Page Rank algorithm to obtain the page rank values for each vertex in the modified graph, whereby the inheritance edges are then added back to the graph. The function updatePR(v) updates  the Page Rank value of each node by performing a depth first traversal over the corresponding subclass (is-A) relationships) [Dusen:  col. 12, line 5-10]; (i.e. After computing the page rank values of all concepts, the edges are re-attached and the page ranks of each concept are updated by performing a depth first traversal over the subclass (is-A) relationships in order to find the parent/ancestor with the highest page rank value. If this value is higher than the current value of the page rank of the concept, the page rank with the new highest value is designated as the new page rank value of the concept. This enables a child concept to inherit the page rank value of its parent/ancestor (if it is higher than its own actual page rank). This is intuitive as a child concept inherits all its other properties from the same chain of concepts and hence would have a similar estimate of centrality) [Dusen:  col. 12, line 27-40]) are the same as a child node and a parent node of the second entity ((i.e. an algorithm determining semantic similarity) [Dusen:  col. 344, line 15-16]; (i.e. The comparison based merge between each pair of Pnew and px Ε MSMP may be performed using a decision tree based algorithm) [Dusen:  col. 344, line 15-16]); and if yes, determining that the entities are aligned (i.e. If the structure is the same and the two patterns have the same set of predicates, then any new projection terms are preferably merged in Pnew with Px) [Dusen:  col. 21, line 23-25; Figs. 13-15], and if not, determining that the entities are not aligned (i.e. if Pnew has a new set of predicates which are not subsumed in the set of predicates of Px or vice-versa, then Pnew is preferably added as a new pattern to the set of patterns associated with the rich entity RE. Finally, if Pnew and Px have a different structure to begin with, then again Pnew is preferably added as a new pattern) [Ozcan: col. 21, line 44-49; Figs. 13-15].
Ozcan does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 2, wherein the type of the data source is a data source based on a classification tree, and the measurement type comprises measurement of a structure similarity of a classification tree on which an entity is located; and the performing entity alignment processing on the first entity according to the determined measurement type comprises:23 GDSMPAT20180402US determining, in the knowledge graph, that the data source is a second entity of a classification tree; and determining whether a child node and a parent node of the first entity are the same as a child node and a parent node of the second entity; and if yes, determining that the entities are aligned, and if not, determining that the entities are not aligned.     
However, in the same field of endeavor Dusen further discloses the claim limitations and the deficient claim limitations as follows:
entity alignment processing on the first entity ((i.e. aligning the levels of all trees) [Dusen: col. 579, line 2]; (i.e. relevance forces to align children within an appropriate position relative to relevances of other children) [Dusen: col. 478, line 40-41]; (i.e. accepting an alignment of the baseline map instance and each compared map instance for consistent calculation of the comparison metric) [Dusen: col. 874, line 1-3]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan with Dusen to program the system to perform data structure alignment.  
Therefore, the combination of Ozcan with Dusen will enable the system to bring efficient and reusable mapping to users [Dusen: col. 20, line 49-54]. 
Ozcan and Dusen do not explicitly disclose the following claim limitations (Emphasis added).
if yes, determining that the entities are aligned, and if not, determining that the entities are not aligned.   
However, in the same field of endeavor Hsu further discloses the claim limitations and the deficient claim limitations as follows:
(i.e. each element are aligned at the
target) [Hsu: col. 3, line 13-14], (the nodes are not aligned) [Hsu: col. 30, line 12].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan and Dusen with Hsu to program the system to determine whether the data structure is aligned.  
Therefore, the combination of Ozcan and Dusen with Hsu will enable the system to provide efficient and reusable mapping to users [Hsu: col. 20, line 49-54]. 

Regarding claim 4, Ozcan meets the claim limitations as set forth in claim 2.Ozcan further meets the claim limitations as follow.
The method according to claim 2 ((i.e. A computer-implemented method, according to yet another embodiment, includes: identifying key concepts in a domain ontology) [Ozcan: col. 1, line 65-67]; (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]), wherein the type of the data source is a data source not based on a classification tree (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2], and the measurement type (i.e. data types that are supported as types for data properties associated with concepts in the domain ontology) [Ozcan: col. 10, line 61-62] comprises measurement of a character similarity (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2]; and the performing (i.e. performing) [Ozcan: col. 16, line 51-52] entity alignment processing on the first entity according to the determined measurement type ((i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2]; (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2] comprises: determining (i.e. determining) [Ozcan: col. 11, line 58] whether a character similarity (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2] between the first entity name and the second entity name  (i.e. Each new pattern Pnew included in the rich entity RE is compared with every other pattern Px that already exists in the rich entity RE) [Ozcan: col. 21, line 16-18; Figs. 17-18] in the knowledge graph (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49] is greater than a preset threshold; and if yes, determining that the entities are aligned (i.e. If the structure is the same and the two patterns have the same set of predicates, then any new projection terms are preferably merged in Pnew with Px) [Ozcan: col. 21, line 23-25; Figs. 13-15], and if not, determining that the entities are not aligned (i.e. if Pnew has a new set of predicates which are not subsumed in the set of predicates of Px or vice-versa, then Pnew is preferably added as a new pattern to the set of patterns associated with the rich entity RE. Finally, if Pnew and Px have a different structure to begin with, then again Pnew is preferably added as a new pattern) [Ozcan: col. 21, line 44-49; Figs. 13-15].
Ozcan does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 2, wherein the type of the data source is a data source not based on a classification tree, and the measurement type comprises measurement of a character similarity; and the performing entity alignment processing on the first entity according to the determined measurement type comprises: determining whether a character similarity between the first entity name and the second entity name in the knowledge graph is greater than a preset threshold; and if yes, determining that the entities are aligned, and if not, determining that the entities are not aligned.   
However, in the same field of endeavor Dusen further discloses the claim limitations and the deficient claim limitations as follows:
entity alignment processing on the first entity ((i.e. aligning the levels of all trees) [Dusen: col. 579, line 2]; (i.e. relevance forces to align children within an appropriate position relative to relevances of other children) [Dusen: col. 478, line 40-41]; (i.e. accepting an alignment of the baseline map instance and each compared map instance for consistent calculation of the comparison metric) [Dusen: col. 874, line 1-3]) ….;
(i.e. wherein if the value of the property in an info-item being considered for membership is greater than or equal to the value in the maximum threshold value field the info-item is extracted to be in the resulting extraction) [Dusen: col. 636, line 11-15];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan with Dusen to program the system to perform data structure alignment.  
Therefore, the combination of Ozcan with Dusen will enable the system to bring efficient and reusable mapping to users [Dusen: col. 20, line 49-54]. 
Ozcan and Dusen do not explicitly disclose the following claim limitations (Emphasis added).
if yes, determining that the entities are aligned, and if not, determining that the entities are not aligned.   
However, in the same field of endeavor Hsu further discloses the claim limitations and the deficient claim limitations as follows:
(i.e. each element are aligned at the
target) [Hsu: col. 3, line 13-14], (the nodes are not aligned) [Hsu: col. 30, line 12].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan and Dusen with Hsu to program the system to determine whether the data structure is aligned.  
Therefore, the combination of Ozcan and Dusen with Hsu will enable the system to provide efficient and reusable mapping to users [Hsu: col. 20, line 49-54]. 

Regarding claim 5, Ozcan meets the claim limitations as set forth in claim 2.Ozcan further meets the claim limitations as follow.
The method according to claim 2 ((i.e. A computer-implemented method, according to yet another embodiment, includes: identifying key concepts in a domain ontology) [Ozcan: col. 1, line 65-67]; (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]), wherein the type of the data source is a data source not based on a classification tree (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2], and the measurement type (i.e. data types that are supported as types for data properties associated with concepts in the domain ontology) [Ozcan: col. 10, line 61-62], the measurement type (i.e. data types that are supported as types for data properties associated with concepts in the domain ontology) [Ozcan: col. 10, line 61-62] comprises measurement of an attribute similarity (i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2], and the first attribute comprises a key attribute (i.e. predicated attributes as set by the user) [Ozcan: col. 17, line 34-35] and a non-key attribute (i.e. an attribute) [Ozcan: col. 16, line 28]; and the performing (i.e. performing) [Ozcan: col. 16, line 51-52] entity alignment processing on the first entity according to the determined measurement type (i.e. Accordingly, various embodiments described herein introduce the ability to identify rich entities in a given domain, and/or select the relevant and context specific information to include in those rich entities. Thus, rich entities may desirably implement the relevant and context specific information grouped together around realworld entities, serving as efficient and meaningful responses to user queries. In some approaches, this may be accomplished by using query logs of previous users, domain knowledge in the form of ontologies, etc. For instance, rich entities may be created by grouping together information not only from a single entity represented as an ontology concept, but also related concepts and properties as specified by the domain ontology, e.g., as will soon become apparent.) [Ozcan: col. 7, line 43-56] comprises: determining (i.e. determining) [Ozcan: col. 11, line 58] whether a second attribute the same as the key attribute exists (i.e. If the structure is the same and the two patterns have the same set of predicates, then any new projection terms are preferably merged in Pnew with Px) [Ozcan:  col. 21, line 23-25; Figs. 13-15] in the knowledge graph (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49], and if yes, determining whether attribute values corresponding to the key attribute and the second attribute are the same (i.e. If the structure is the same and the two patterns have the same set of predicates, then any new projection terms are preferably merged in Pnew with Px) [Ozcan: col. 21, line 23-25; Figs. 13-15]; and if yes, determining that the entities are aligned (i.e. If the structure is the same and the two patterns have the same set of predicates, then any new projection terms are preferably merged in Pnew with Px) [Ozcan:  col. 21, line 23-25; Figs. 13-15], and if not, determining that the entities are not aligned (i.e. if Pnew has a new set of predicates which are not subsumed in the set of predicates of Px or vice-versa, then Pnew is preferably added as a new pattern to the set of patterns associated with the rich entity RE. Finally, if Pnew and Px have a different structure to begin with, then again Pnew is preferably added as a new pattern) [Ozcan: col. 21, line 44-49; Figs. 13-15].
Ozcan does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 2, wherein the type of the data source is a data source not based on a classification tree, the measurement type comprises measurement of an attribute similarity, and the first attribute comprises a key attribute and a non-key attribute; and the performing entity alignment processing on the first entity according to the determined measurement type comprises: determining whether a second attribute the same as the key attribute exists in the knowledge graph, and if yes, determining whether attribute values corresponding to the key attribute and the second attribute are the same; and if yes, determining that the entities are aligned, and if not, determining that the entities are not aligned.  
However, in the same field of endeavor Dusen further discloses the claim limitations and the deficient claim limitations as follows:
entity alignment processing on the first entity ((i.e. aligning the levels of all trees) [Dusen: col. 579, line 2]; (i.e. relevance forces to align children within an appropriate position relative to relevances of other children) [Dusen: col. 478, line 40-41]; (i.e. accepting an alignment of the baseline map instance and each compared map instance for consistent calculation of the comparison metric) [Dusen: col. 874, line 1-3]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan with Dusen to program the system to perform data structure alignment.  
Therefore, the combination of Ozcan with Dusen will enable the system to bring efficient and reusable mapping to users [Dusen: col. 20, line 49-54]. 
Ozcan and Dusen do not explicitly disclose the following claim limitations (Emphasis added).
if yes, determining that the entities are aligned, and if not, determining that the entities are not aligned.   
However, in the same field of endeavor Hsu further discloses the claim limitations and the deficient claim limitations as follows:
(i.e. each element are aligned at the
target) [Hsu: col. 3, line 13-14], (the nodes are not aligned) [Hsu: col. 30, line 12].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan and Dusen with Hsu to program the system to determine whether the data structure is aligned.  
Therefore, the combination of Ozcan and Dusen with Hsu will enable the system to provide efficient and reusable mapping to users [Hsu: col. 20, line 49-54]. 

Regarding claim 11, Ozcan meets the claim limitations as set forth in claim 10.Ozcan further meets the claim limitations as follow.
The device according to claim 10 (i.e. computing device) [Ozcan: col. 4, line 14-15], wherein the type of the data source is a data source ((i.e. Furthermore, each individual may be associated with a type that is defined in the ontology. In preferred approaches, the OQL supports all data types that are supported as types for data properties associated with concepts in the domain ontology) [Ozcan: col. 10, line 58-62]; (i.e. each such extracted OQL term may be assigned a term type) [Ozcan: col. 15, line 56-57]) based on a classification tree ((i.e. information associated with real-world entities stored in these knowledge bases) [Ozcan:  col. 1, line 33-34]; (i.e. a decision tree) [Ozcan: col. 2, line 53]), and the measurement type (i.e. data types that are supported as types for data properties associated with concepts in the domain ontology) [Ozcan: col. 10, line 61-62] comprises measurement of a structure similarity ((i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2]; (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2]) of a classification tree (i.e. a decision tree) [Ozcan: col. 2, line 53] on which an entity is located (i.e. a rich entity with respect to a domain ontology) [Ozcan: col. 2, line 26-27], and the performing (i.e. performing) [Ozcan: col. 16, line 51-52] entity alignment processing on the first entity (i.e. Each new pattern Pnew included in the rich entity RE is compared with every other pattern Px that already exists in the rich entity RE) [Ozcan: col. 21, line 16-18; Figs. 17-18] comprises:determining (i.e. determining) [Ozcan: col. 11, line 58] whether a child node and a parent node of the first entity ((i.e. The Ontology Page Rank Algorithm then runs a standard Page Rank algorithm to obtain the page rank values for each vertex in the modified graph, whereby the inheritance edges are then added back to the graph. The function updatePR(v) updates  the Page Rank value of each node by performing a depth first traversal over the corresponding subclass (is-A) relationships) [Ozcan: col. 12, line 5-10]; (i.e. After computing the page rank values of all concepts, the edges are re-attached and the page ranks of each concept are updated by performing a depth first traversal over the subclass (is-A) relationships in order to find the parent/ancestor with the highest page rank value. If this value is higher than the current value of the page rank of the concept, the page rank with the new highest value is designated as the new page rank value of the concept. This enables a child concept to inherit the page rank value of its parent/ancestor (if it is higher than its own actual page rank). This is intuitive as a child concept inherits all its other properties from the same chain of concepts and hence would have a similar estimate of centrality) [Ozcan: col. 12, line 27-40]) are the same as a child node and a parent node of the second entity ((i.e. an algorithm determining semantic similarity) [Ozcan: col. 344, line 15-16]; (i.e. The comparison based merge between each pair of Pnew and px Ε MSMP may be performed using a decision tree based algorithm) [Ozcan: col. 344, line 15-16]); and if yes, determining that the first entity and second entity are aligned (i.e. If the structure is the same and the two patterns have the same set of predicates, then any new projection terms are preferably merged in Pnew with Px) [Ozcan: col. 21, line 23-25; Figs. 13-15], and if not, determining that the first entity and second entity are not aligned (i.e. if Pnew has a new set of predicates which are not subsumed in the set of predicates of Px or vice-versa, then Pnew is preferably added as a new pattern to the set of patterns associated with the rich entity RE. Finally, if Pnew and Px have a different structure to begin with, then again Pnew is preferably added as a new pattern) [Ozcan: col. 21, line 44-49; Figs. 13-15].
Ozcan does not explicitly disclose the following claim limitations (Emphasis added).
The device according to claim 10, wherein the type of the data source is a data source based on a classification tree, and the measurement type comprises measurement of a structure similarity of a classification tree on which an entity is located, and the performing entity alignment processing on the first entity comprises: determining whether a child node and a parent node of the first entity are the same as a child node and a parent node of the second entity; and if yes, determining that the first entity and second entity are aligned, and if not, determining that the first entity and second26 GDSMPAT20180402US entity are not aligned.     
However, in the same field of endeavor Dusen further discloses the claim limitations and the deficient claim limitations as follows:
entity alignment processing on the first entity ((i.e. aligning the levels of all trees) [Dusen: col. 579, line 2]; (i.e. relevance forces to align children within an appropriate position relative to relevances of other children) [Dusen: col. 478, line 40-41]; (i.e. accepting an alignment of the baseline map instance and each compared map instance for consistent calculation of the comparison metric) [Dusen: col. 874, line 1-3]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan with Dusen to program the system to perform data structure alignment.  
Therefore, the combination of Ozcan with Dusen will enable the system to bring efficient and reusable mapping to users [Dusen: col. 20, line 49-54]. 
Ozcan and Dusen do not explicitly disclose the following claim limitations (Emphasis added).
if yes, determining that the first entity and second entity are aligned, and if not, determining that the first entity and second entity are not aligned.   
However, in the same field of endeavor Hsu further discloses the claim limitations and the deficient claim limitations as follows:
(i.e. each element are aligned at the target) [Hsu: col. 3, line 13-14], (the nodes are not aligned) [Hsu: col. 30, line 12].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan and Dusen with Hsu to program the system to determine whether the data structure is aligned.  
Therefore, the combination of Ozcan and Dusen with Hsu will enable the system to provide efficient and reusable mapping to users [Hsu: col. 20, line 49-54]. 

Regarding claim 12, Ozcan meets the claim limitations as set forth in claim 10.Ozcan further meets the claim limitations as follow.
The device according to claim 10 (i.e. computing device) [Ozcan: col. 4, line 14-15],  wherein the type of the data source is a data source not based on a classification tree (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2], and the measurement type (i.e. data types that are supported as types for data properties associated with concepts in the domain ontology) [Ozcan: col. 10, line 61-62] comprises measurement of a character similarity (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2], and the performing (i.e. performing) [Ozcan: col. 16, line 51-52] entity alignment processing on the first entity according to the determined measurement type ((i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2]; (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2] comprises: determining (i.e. determining) [Ozcan: col. 11, line 58] whether a character similarity (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2] between the first entity name and the second entity name  (i.e. Each new pattern Pnew included in the rich entity RE is compared with every other pattern Px that already exists in the rich entity RE) [Ozcan: col. 21, line 16-18; Figs. 17-18] in the knowledge graph (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49] is greater than a preset threshold; and if yes, determining that the first entity and second entity are aligned (i.e. If the structure is the same and the two patterns have the same set of predicates, then any new projection terms are preferably merged in Pnew with Px) [Ozcan: col. 21, line 23-25; Figs. 13-15], and if not, determining that the first entity and second entity are not aligned (i.e. if Pnew has a new set of predicates which are not subsumed in the set of predicates of Px or vice-versa, then Pnew is preferably added as a new pattern to the set of patterns associated with the rich entity RE. Finally, if Pnew and Px have a different structure to begin with, then again Pnew is preferably added as a new pattern) [Ozcan: col. 21, line 44-49; Figs. 13-15].
Ozcan does not explicitly disclose the following claim limitations (Emphasis added).
The device according to claim 10, wherein the type of the data source is a data source not based on a classification tree, and the measurement type comprises measurement of a character similarity, and the performing entity alignment processing on the first entity comprises: determining whether a character similarity between the first entity name and the second entity name in the knowledge graph is greater than a preset threshold; and if yes, determining that the first entity and second entity are aligned, and if not, determining that the first entity and second entity are not aligned.    
However, in the same field of endeavor Dusen further discloses the claim limitations and the deficient claim limitations as follows:
entity alignment processing on the first entity ((i.e. aligning the levels of all trees) [Dusen: col. 579, line 2]; (i.e. relevance forces to align children within an appropriate position relative to relevances of other children) [Dusen: col. 478, line 40-41]; (i.e. accepting an alignment of the baseline map instance and each compared map instance for consistent calculation of the comparison metric) [Dusen: col. 874, line 1-3]) ….;
(i.e. wherein if the value of the property in an info-item being considered for membership is greater than or equal to the value in the maximum threshold value field the info-item is extracted to be in the resulting extraction) [Dusen: col. 636, line 11-15];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan with Dusen to program the system to perform data structure alignment.  
Therefore, the combination of Ozcan with Dusen will enable the system to bring efficient and reusable mapping to users [Dusen: col. 20, line 49-54]. 
Ozcan and Dusen do not explicitly disclose the following claim limitations (Emphasis added).
if yes, determining that the first entity and second entity are aligned, and if not, determining that the first entity and second entity are not aligned.   
However, in the same field of endeavor Hsu further discloses the claim limitations and the deficient claim limitations as follows:
(i.e. each element are aligned at the target) [Hsu: col. 3, line 13-14], (the nodes are not aligned) [Hsu: col. 30, line 12].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan and Dusen with Hsu to program the system to determine whether the data structure is aligned.  
Therefore, the combination of Ozcan and Dusen with Hsu will enable the system to provide efficient and reusable mapping to users [Hsu: col. 20, line 49-54]. 

Regarding claim 13, Ozcan meets the claim limitations as set forth in claim 2.Ozcan further meets the claim limitations as follow.
The device according to claim 10 (i.e. computing device) [Ozcan: col. 4, line 14-15], wherein the type of the data source is a data source not based on a classification tree (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2], and the measurement type (i.e. data types that are supported as types for data properties associated with concepts in the domain ontology) [Ozcan: col. 10, line 61-62], the measurement type (i.e. data types that are supported as types for data properties associated with concepts in the domain ontology) [Ozcan: col. 10, line 61-62] comprises measurement of an attribute similarity (i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2], and the first attribute comprises a key attribute (i.e. predicated attributes as set by the user) [Ozcan: col. 17, line 34-35] and a non-key attribute (i.e. an attribute) [Ozcan: col. 16, line 28]; and the performing (i.e. performing) [Ozcan: col. 16, line 51-52] entity alignment processing on the first entity (i.e. Accordingly, various embodiments described herein introduce the ability to identify rich entities in a given domain, and/or select the relevant and context specific information to include in those rich entities. Thus, rich entities may desirably implement the relevant and context specific information grouped together around realworld entities, serving as efficient and meaningful responses to user queries. In some approaches, this may be accomplished by using query logs of previous users, domain knowledge in the form of ontologies, etc. For instance, rich entities may be created by grouping together information not only from a single entity represented as an ontology concept, but also related concepts and properties as specified by the domain ontology, e.g., as will soon become apparent.) [Ozcan: col. 7, line 43-56] comprises: determining (i.e. determining) [Ozcan: col. 11, line 58] whether a second attribute the same as the key attribute exists (i.e. If the structure is the same and the two patterns have the same set of predicates, then any new projection terms are preferably merged in Pnew with Px) [Ozcan: col. 21, line 23-25; Figs. 13-15] in the knowledge graph (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49], and if yes, determining whether attribute values corresponding to the key attribute and the second attribute are the same (i.e. If the structure is the same and the two patterns have the same set of predicates, then any new projection terms are preferably merged in Pnew with Px) [Ozcan: col. 21, line 23-25; Figs. 13-15]; and if yes, determining that the first entity and second entity are aligned (i.e. If the structure is the same and the two patterns have the same set of predicates, then any new projection terms are preferably merged in Pnew with Px) [Ozcan: col. 21, line 23-25; Figs. 13-15], and if not, determining that the first entity and second entity are not aligned (i.e. if Pnew has a new set of predicates which are not subsumed in the set of predicates of Px or vice-versa, then Pnew is preferably added as a new pattern to the set of patterns associated with the rich entity RE. Finally, if Pnew and Px have a different structure to begin with, then again Pnew is preferably added as a new pattern) [Ozcan: col. 21, line 44-49; Figs. 13-15].
Ozcan does not explicitly disclose the following claim limitations (Emphasis added).
The device according to claim 10, wherein the type of the data source is a data source not based on a classification tree, the measurement type comprises measurement of an attribute similarity, and the first attribute comprises a key attribute and a non-key attribute, and the performing entity alignment processing on the first entity comprises: determining whether a second attribute the same as the key attribute exists in the knowledge graph, and if yes, determine whether attribute values corresponding to the key attribute and the second attribute are the same; and if yes, determining that the first entity and second entity are aligned, and if not, determining that the first entity and second entity are not aligned.  
However, in the same field of endeavor Dusen further discloses the claim limitations and the deficient claim limitations as follows:
entity alignment processing on the first entity ((i.e. aligning the levels of all trees) [Dusen: col. 579, line 2]; (i.e. relevance forces to align children within an appropriate position relative to relevances of other children) [Dusen: col. 478, line 40-41]; (i.e. accepting an alignment of the baseline map instance and each compared map instance for consistent calculation of the comparison metric) [Dusen: col. 874, line 1-3]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan with Dusen to program the system to perform data structure alignment.  
Therefore, the combination of Ozcan with Dusen will enable the system to bring efficient and reusable mapping to users [Dusen: col. 20, line 49-54]. 
Ozcan and Dusen do not explicitly disclose the following claim limitations (Emphasis added).
if yes, determining that the first entity and second entity are aligned, and if not, determining that the first entity and second entity are not aligned.   
However, in the same field of endeavor Hsu further discloses the claim limitations and the deficient claim limitations as follows:
(i.e. each element are aligned at the target) [Hsu: col. 3, line 13-14], (the nodes are not aligned) [Hsu: col. 30, line 12].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan and Dusen with Hsu to program the system to determine whether the data structure is aligned.  
Therefore, the combination of Ozcan and Dusen with Hsu will enable the system to provide efficient and reusable mapping to users [Hsu: col. 20, line 49-54]. 

Regarding claim 19, Ozcan meets the claim limitations as set forth in claim 17.Ozcan further meets the claim limitations as follow.
The non-transitory computer-readable storage medium according to claim 17 (i.e. The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention) [Ozcan: col. 27, line 5-10], wherein the type of the data source is a data source ((i.e. Furthermore, each individual may be associated with a type that is defined in the ontology. In preferred approaches, the OQL supports all data types that are supported as types for data properties associated with concepts in the domain ontology) [Ozcan: col. 10, line 58-62]; (i.e. each such extracted OQL term may be assigned a term type) [Ozcan: col. 15, line 56-57]) based on a classification tree ((i.e. information associated with real-world entities stored in these knowledge bases) [Ozcan:  col. 1, line 33-34]; (i.e. a decision tree) [Ozcan: col. 2, line 53]), and the measurement type (i.e. data types that are supported as types for data properties associated with concepts in the domain ontology) [Ozcan: col. 10, line 61-62] comprises measurement of a structure similarity ((i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2]; (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2]) of a classification tree (i.e. a decision tree) [Ozcan: col. 2, line 53] on which an entity is located (i.e. a rich entity with respect to a domain ontology) [Ozcan: col. 2, line 26-27], and the performing (i.e. performing) [Ozcan: col. 16, line 51-52] entity alignment processing on the first entity (i.e. Each new pattern Pnew included in the rich entity RE is compared with every other pattern Px that already exists in the rich entity RE) [Ozcan: col. 21, line 16-18; Figs. 17-18] according to the determined measurement type (i.e. Accordingly, various embodiments described herein introduce the ability to identify rich entities in a given domain, and/or select the relevant and context specific information to include in those rich entities. Thus, rich entities may desirably implement the relevant and context specific information grouped together around realworld entities, serving as efficient and meaningful responses to user queries. In some approaches, this may be accomplished by using query logs of previous users, domain knowledge in the form of ontologies, etc. For instance, rich entities may be created by grouping together information not only from a single entity represented as an ontology concept, but also related concepts and properties as specified by the domain ontology, e.g., as will soon become apparent.) [Ozcan: col. 7, line 43-56] comprises:determining (i.e. determining) [Ozcan: col. 11, line 58] whether a child node and a parent node of the first entity ((i.e. The Ontology Page Rank Algorithm then runs a standard Page Rank algorithm to obtain the page rank values for each vertex in the modified graph, whereby the inheritance edges are then added back to the graph. The function updatePR(v) updates  the Page Rank value of each node by performing a depth first traversal over the corresponding subclass (is-A) relationships) [Ozcan:  col. 12, line 5-10]; (i.e. After computing the page rank values of all concepts, the edges are re-attached and the page ranks of each concept are updated by performing a depth first traversal over the subclass (is-A) relationships in order to find the parent/ancestor with the highest page rank value. If this value is higher than the current value of the page rank of the concept, the page rank with the new highest value is designated as the new page rank value of the concept. This enables a child concept to inherit the page rank value of its parent/ancestor (if it is higher than its own actual page rank). This is intuitive as a child concept inherits all its other properties from the same chain of concepts and hence would have a similar estimate of centrality) [Ozcan:  col. 12, line 27-40]) are the same as a child node and a parent node of the second entity ((i.e. The comparison based merge between each pair of Pnew and px Ε MSMP may be performed using a decision tree based algorithm) [Ozcan: col. 344, line 15-16]); and if yes, determining that the first entity and second entity are aligned (i.e. If the structure is the same and the two patterns have the same set of predicates, then any new projection terms are preferably merged in Pnew with Px) [Ozcan: col. 21, line 23-25; Figs. 13-15], and if not, determining that the first entity and second entity are not aligned (i.e. if Pnew has a new set of predicates which are not subsumed in the set of predicates of Px or vice-versa, then Pnew is preferably added as a new pattern to the set of patterns associated with the rich entity RE. Finally, if Pnew and Px have a different structure to begin with, then again Pnew is preferably added as a new pattern) [Ozcan: col. 21, line 44-49; Figs. 13-15].
Ozcan does not explicitly disclose the following claim limitations (Emphasis added).
The non-transitory computer-readable storage medium according to claim 17, wherein the type of the data source is a data source based on a classification tree, and the measurement type comprises measurement of a structure similarity of a classification tree on which an entity is located, and the performing entity alignment processing on the first entity according to the determined measurement type comprises: determining whether a child node and a parent node of the first entity are the same as a child node and a parent node of the second entity; and if yes, determining that the first entity and second entity are aligned, and if not, determining that the first entity and second entity are not aligned.     
However, in the same field of endeavor Dusen further discloses the claim limitations and the deficient claim limitations as follows:
entity alignment processing on the first entity ((i.e. aligning the levels of all trees) [Dusen: col. 579, line 2]; (i.e. relevance forces to align children within an appropriate position relative to relevances of other children) [Dusen: col. 478, line 40-41]; (i.e. accepting an alignment of the baseline map instance and each compared map instance for consistent calculation of the comparison metric) [Dusen: col. 874, line 1-3]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan with Dusen to program the system to perform data structure alignment.  
Therefore, the combination of Ozcan with Dusen will enable the system to bring efficient and reusable mapping to users [Dusen: col. 20, line 49-54]. 
Ozcan and Dusen do not explicitly disclose the following claim limitations (Emphasis added).
if yes, determining that the first entity and second entity are aligned, and if not, determining that the first entity and second entity are not aligned.   
However, in the same field of endeavor Hsu further discloses the claim limitations and the deficient claim limitations as follows:
(i.e. each element are aligned at the target) [Hsu: col. 3, line 13-14], (the nodes are not aligned) [Hsu: col. 30, line 12].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan and Dusen with Hsu to program the system to determine whether the data structure is aligned.  
Therefore, the combination of Ozcan and Dusen with Hsu will enable the system to provide efficient and reusable mapping to users [Hsu: col. 20, line 49-54]. 

Regarding claim 20, Ozcan meets the claim limitations as set forth in claim 17.Ozcan further meets the claim limitations as follow.
The non-transitory computer-readable storage medium according to claim 17 (i.e. The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention) [Ozcan: col. 27, line 5-10], wherein the type of the data source is a data source not based on a classification tree (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2], and the measurement type (i.e. data types that are supported as types for data properties associated with concepts in the domain ontology) [Ozcan: col. 10, line 61-62] comprises measurement of a character similarity (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2], and the performing (i.e. performing) [Ozcan: col. 16, line 51-52] entity alignment processing on the first entity ((i.e. Clustering by pattern similarity in large data sets) [Ozcan: page 2]; (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2] according to the determined measurement type (i.e. Accordingly, various embodiments described herein introduce the ability to identify rich entities in a given domain, and/or select the relevant and context specific information to include in those rich entities. Thus, rich entities may desirably implement the relevant and context specific information grouped together around realworld entities, serving as efficient and meaningful responses to user queries. In some approaches, this may be accomplished by using query logs of previous users, domain knowledge in the form of ontologies, etc. For instance, rich entities may be created by grouping together information not only from a single entity represented as an ontology concept, but also related concepts and properties as specified by the domain ontology, e.g., as will soon become apparent.) [Ozcan: col. 7, line 43-56] comprises: determining (i.e. determining) [Ozcan: col. 11, line 58] whether a character similarity (i.e. Semantic Similarity in a Taxonomy: An information based measure and its Application to Problems of Ambiguity in Natural Language) [Ozcan: page 2] between the first entity name and the second entity name  (i.e. Each new pattern Pnew included in the rich entity RE is compared with every other pattern Px that already exists in the rich entity RE) [Ozcan: col. 21, line 16-18; Figs. 17-18] in the knowledge graph (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49] is greater than a preset threshold; and if yes, determining that the first entity and second entity are aligned (i.e. If the structure is the same and the two patterns have the same set of predicates, then any new projection terms are preferably merged in Pnew with Px) [Ozcan: col. 21, line 23-25; Figs. 13-15], and if not, determining that the first entity and second entity are not aligned (i.e. if Pnew has a new set of predicates which are not subsumed in the set of predicates of Px or vice-versa, then Pnew is preferably added as a new pattern to the set of patterns associated with the rich entity RE. Finally, if Pnew and Px have a different structure to begin with, then again Pnew is preferably added as a new pattern) [Ozcan: col. 21, line 44-49; Figs. 13-15].
Ozcan does not explicitly disclose the following claim limitations (Emphasis added).
The non-transitory computer-readable storage medium according to claim 17, wherein the type of the data source is a data source not based on a classification tree, and the measurement type comprises measurement of a character similarity, and the performing entity alignment processing on the first entity according to the determined measurement type comprises: determining whether a character similarity between the first entity name and the second entity name in the knowledge graph is greater than a preset threshold; and if yes, determining that the first entity and second entity are aligned, and if not, determining that the first entity and second entity are not aligned.    
However, in the same field of endeavor Dusen further discloses the claim limitations and the deficient claim limitations as follows:
entity alignment processing on the first entity ((i.e. aligning the levels of all trees) [Dusen: col. 579, line 2]; (i.e. relevance forces to align children within an appropriate position relative to relevances of other children) [Dusen: col. 478, line 40-41]; (i.e. accepting an alignment of the baseline map instance and each compared map instance for consistent calculation of the comparison metric) [Dusen: col. 874, line 1-3]) ….;
(i.e. wherein if the value of the property in an info-item being considered for membership is greater than or equal to the value in the maximum threshold value field the info-item is extracted to be in the resulting extraction) [Dusen: col. 636, line 11-15];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan with Dusen to program the system to perform data structure alignment.  
Therefore, the combination of Ozcan with Dusen will enable the system to bring efficient and reusable mapping to users [Dusen: col. 20, line 49-54]. 
Ozcan and Dusen do not explicitly disclose the following claim limitations (Emphasis added).
if yes, determining that the first entity and second entity are aligned, and if not, determining that the first entity and second entity are not aligned.   
However, in the same field of endeavor Hsu further discloses the claim limitations and the deficient claim limitations as follows:
(i.e. each element are aligned at the target) [Hsu: col. 3, line 13-14], (the nodes are not aligned) [Hsu: col. 30, line 12].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan and Dusen with Hsu to program the system to determine whether the data structure is aligned.  
Therefore, the combination of Ozcan and Dusen with Hsu will enable the system to provide efficient and reusable mapping to users [Hsu: col. 20, line 49-54]. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ozcan (US Patent 11,170,306 B2), (“Ozcan”), in view of Dusen et al. (US Patent 11,080,336 B2), (“Dusen”), in view of Hull et al. (US Patent 6,687,404 B1), (“Hull”).
Regarding claim 8, Ozcan meets the claim limitations as set forth in claim 1.Ozcan further meets the claim limitations as follow.
The method according to claim 1 ((i.e. A computer-implemented method, according to yet another embodiment, includes: identifying key concepts in a domain ontology) [Ozcan: col. 1, line 65-67]; (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]), wherein the method further comprises: in the knowledge graph (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49], for a second attribute used to represent a relationship between entities ((i.e. The Ontology Page Rank Algorithm then runs a standard Page Rank algorithm to obtain the page rank values for each vertex in the modified graph, whereby the inheritance edges are then added back to the graph. The function updatePR(v) updates  the Page Rank value of each node by performing a depth first traversal over the corresponding subclass (is-A) relationships) [Ozcan:  col. 12, line 5-10]; (i.e. After computing the page rank values of all concepts, the edges are re-attached and the page ranks of each concept are updated by performing a depth first traversal over the subclass (is-A) relationships in order to find the parent/ancestor with the highest page rank value. If this value is higher than the current value of the page rank of the concept, the page rank with the new highest value is designated as the new page rank value of the concept. This enables a child concept to inherit the page rank value of its parent/ancestor (if it is higher than its own actual page rank). This is intuitive as a child concept inherits all its other properties from the same chain of concepts and hence would have a similar estimate of centrality) [Ozcan: col. 12, line 27-40]), determining (i.e. determining) [Ozcan: col. 11, line 58] an implied relationship between entities by using a preset chain rule,25 GDSMPAT20180402US and mapping the implied relationship to the knowledge graph ((i.e. The queries submitted against a knowledge base may be optimized and executed in several different ways depending on how the data is indexed and stored. For knowledge bases that are associated with ontologies, user queries can be transformed into queries over the domain ontology graph and are expressed in an OQL. This provides an efficient abstraction for expressing queries against the knowledge base independent of the underlying back end used to store and access the data. These OQL queries may further be translated to appropriate backend queries) [Ozcan: col. 8, line 36-45]; (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]).  
Ozcan and Dusen do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the method further comprises: in the knowledge graph, for a second attribute used to represent a relationship between entities, determining an implied relationship between entities by using a preset chain rule,25 GDSMPAT20180402US and mapping the implied relationship to the knowledge graph.      
However, in the same field of endeavor Hull further discloses the claim limitations and the deficient claim limitations as follows:
(i.e. As stated earlier and as illustrated in FIG. 9, the T10 function for a rule of the form A [Wingdings font/0xE0] BC or A[Wingdings font/0xE0] B is a coordinate transformation from the coordinate system of B
to the coordinate system of A.  When the rule is of the form A[Wingdings font/0xE0] B this function depends only on the box metrics of B. However, when the rule is of the form A[Wingdings font/0xE0] BC, this function depends on the box metrics of B and C (FB and Fc) as well as on T21 , the transformation between them. In expressing the relationship among the component T10 functions for rules of the form A[Wingdings font/0xE0] BC, the dependence on T21 and Fc is made implicit by using only Fc = T21·Fc in the expression for the T10 function) [Hull: col. 41, line 24-35; Equations (62)-(64); Fig. 9], 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan and Dusen with Hull to program the system to implement the method of Hull.  
Therefore, the combination of Ozcan and Dusen with Hull will enable the system to minimize the mean squared error [Hull: col. 41, line 66 – col. 42, line 2]. 

Regarding claim 16, Ozcan meets the claim limitations as set forth in claim 9.Ozcan further meets the claim limitations as follow.
The device according to claim 9 ((i.e. A computer-implemented method, according to yet another embodiment, includes: identifying key concepts in a domain ontology) [Ozcan: col. 1, line 65-67]; (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]),  wherein the method further comprising ((i.e. A computer-implemented method, according to yet another embodiment, includes: identifying key concepts in a domain ontology) [Ozcan: col. 1, line 65-67]; (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]): in the knowledge graph (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49], for a second attribute used to represent a relationship between entities ((i.e. The Ontology Page Rank Algorithm then runs a standard Page Rank algorithm to obtain the page rank values for each vertex in the modified graph, whereby the inheritance edges are then added back to the graph. The function updatePR(v) updates  the Page Rank value of each node by performing a depth first traversal over the corresponding subclass (is-A) relationships) [Ozcan:  col. 12, line 5-10]; (i.e. After computing the page rank values of all concepts, the edges are re-attached and the page ranks of each concept are updated by performing a depth first traversal over the subclass (is-A) relationships in order to find the parent/ancestor with the highest page rank value. If this value is higher than the current value of the page rank of the concept, the page rank with the new highest value is designated as the new page rank value of the concept. This enables a child concept to inherit the page rank value of its parent/ancestor (if it is higher than its own actual page rank). This is intuitive as a child concept inherits all its other properties from the same chain of concepts and hence would have a similar estimate of centrality) [Ozcan: col. 12, line 27-40]), determining (i.e. determining) [Ozcan: col. 11, line 58] an implied relationship between entities by using a preset chain rule,25 GDSMPAT20180402US and mapping the implied relationship to the knowledge graph ((i.e. The queries submitted against a knowledge base may be optimized and executed in several different ways depending on how the data is indexed and stored. For knowledge bases that are associated with ontologies, user queries can be transformed into queries over the domain ontology graph and are expressed in an OQL. This provides an efficient abstraction for expressing queries against the knowledge base independent of the underlying back end used to store and access the data. These OQL queries may further be translated to appropriate backend queries) [Ozcan: col. 8, line 36-45]; (i.e. a data instance of the ontology (often referred to as the knowledge graph)) [Ozcan: col. 6, line 47-49]).  
Ozcan and Dusen do not explicitly disclose the following claim limitations (Emphasis added).
The device according to claim 9, wherein the method further comprising: in the knowledge graph, for a second attribute used to represent a relationship between entities, determining an implied relationship between entities by using a preset chain rule, and map the implied relationship to the knowledge graph.     
However, in the same field of endeavor Hull further discloses the claim limitations and the deficient claim limitations as follows:
(i.e. As stated earlier and as illustrated in FIG. 9, the T10 function for a rule of the form A [Wingdings font/0xE0] BC or A[Wingdings font/0xE0] B is a coordinate transformation from the coordinate system of B
to the coordinate system of A.  When the rule is of the form A[Wingdings font/0xE0] B this function depends only on the box metrics of B. However, when the rule is of the form A[Wingdings font/0xE0] BC, this function depends on the box metrics of B and C (FB and Fc) as well as on T21 , the transformation between them. In expressing the relationship among the component T10 functions for rules of the form A[Wingdings font/0xE0] BC, the dependence on T21 and Fc is made implicit by using only Fc = T21·Fc in the expression for the T10 function) [Hull: col. 41, line 24-35; Equations (62)-(64); Fig. 9], 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ozcan and Dusen with Hull to program the system to implement the method of Hull.  
Therefore, the combination of Ozcan and Dusen with Hull will enable the system to minimize the mean squared error [Hull: col. 41, line 66 – col. 42, line 2]. 

Allowable Subject Matter
18.      Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This objection is given with a condition that all objections and rejections of related claims are addressed. 
19.     The above identified claims recite multiple operations that perform on specific data based on specific conditions to compute unique parameters in an explicit way. There is no articulate reasoning to combine the prior arts to arrive in the context of the claim inventions.

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488